Cobb, P. J.
1. When in a claim case the levy had been dismissed for the want of prosecution, and the case thereafter reinstated by the judge, it was not permissible for the claimant to make up an issue in the claim ease and have it determined whether the case was properly reinstated. If for any reason the order of reinstatement was irregular or erroneous, a formal motion should be made to review the order reinstating the case.
Submitted June 4,
Decided August 14, 1907.
Claim. Before Judge Rawlings. Tattnall superior court. October 3, 1906.
W. T. Burlchalier, for plaintiff in error. O. L. Morgan, contra.
2. In a claim ease the sole issue is whether the property is subject or not subject. Southern Mining Co. v. Brown, 107 Ga. 269 (33 S. E. 731) ; Ray v. Atlanta Banking Co., 110 Ga. 305 (35 S. E. 117). And Che verdict in such a case should be so phrased as to determine this issue with definiteness.
3. A verdict in a claim case, which contains merely a finding for the plaintiff of a given sum of money, does not determine definitely the issue as to whether the property levied on is subject or not subject.

Judgment reversed.


All the Justices concur.